Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The references listed on the IDS filed 6/21/2021 have been considered by the Examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?

With regard to step STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).

With regard to STEP 2A (prong 2), the guidelines provide the following exemplary considerations that are indicative of whether an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

With regard to STEP 2B, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

ANALYSIS OF THE INDEPENDENT CLAIM(S) USING THE TWO STEP INQUIRY: Using the two-step inquiry, as outlined above, it is clear that claim 1 is/are directed toward non-statutory subject matter, as shown below:

STEP 1: Does claim 1 fall within one of the statutory categories?  Yes.  Claim(s) 1-4 is/are directed towards a method.
STEP 2A (PRONG 1): Are the claims directed to judicial exception, i.e. a law of nature, a natural phenomenon or an abstract idea?  
Yes, claim(s) 1 is/are directed toward a mathematical concept. Specifically, the claim recites a “method for determining a route to be taken by an autonomous vehicle comprising determining a probability distribution of optimal routes by” performing the following mathematical operations:
 “deriving a standardized reduced network based on a network connection matrix using a deterministic network reduction and a stochastic network reduction” (see paragraph 38 regarding the deterministic network reduction being derived using Dijkstra’s shortest path first algorithm and paragraph 39 regarding the stochastic network reduction being derived using “convolution or other probability calculations”)
“decomposing the standard reduced network to create stochastic subnetworks, wherein the decomposing is performed using convolution, a probability density function, and probability density function reshaping” (see paragraph 41 regarding the use of “Bayesian and Dempster-Shafer theories” to decompose the standardized network into multiple atomic subnetworks)
“determining an optimal solution for the route based on the probability distribution of optimal routes of the decomposed network using a probabilistic solver” (see paragraph 42 regarding the probability distributions which “are calculated from the convolution and PDF shifting and reshaping techniques”)
STEP 2A (PRONG 2): Do the claims recite additional elements that integrate the judicial exception into a practical application? 
No, claim(s) 1 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. Outside of the preamble, which merely states the purpose of the method, there are no limitations or subject matter that are not mathematical operations.
STEP 2B: Do the claims recite additional elements that provide significantly more than the recited judicial exception?
Claim(s) 1 does not recite any additional elements that are not well-understood, routine or conventional.  As noted above, there are no additional limitations other than the mathematical operations.

CONCLUSION:
Thus, since independent claim 1 is/are: (a) directed toward an abstract idea, (b) do not recite additional elements that integrate the judicial exception into a practical application, and (c) do not recite additional elements that amount to significantly more than the judicial exception, it is clear that independent claim 1 is/are directed towards non-statutory subject matter.

DEPENDENT CLAIMS:
The dependent claim(s) 2-4 do not recite any further limitations that cause the claims to be directed towards statutory subject matter.  The claims merely recite: further limitations regarding the mathematical operations, i.e. what values are used in the operations.  Each of the further limitations expound upon the mathematical operations and do not recite additional elements integrating the abstract idea into a practical application or additional elements that are not well-understood, routine or conventional.  Therefore, dependent claims 2-4 are similarly rejected as being directed towards non-statutory subject matter.

Allowable Subject Matter
Claims 5-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach, or fairly suggest, the determination of an optimal solution for a navigation route based on the probability distribution of optimal routes of a decomposed network (as created by decomposing a standardized reduced network) using a probabilistic solver and the control of an autonomous vehicle based on instructions for components of the autonomous vehicle that are based on the optimal solution.  NOTE: unlike claims 1-4, claim 5 integrates an abstract idea into a practical application because of the claimed control of an autonomous vehicle based on the solution derived using mathematical operations
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB KENT BESTEMAN-STREET whose telephone number is (571)272-2501. The examiner can normally be reached M-TH 8:00-5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 5712707016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or  unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JACOB KENT BESTEMAN-STREET/Examiner, Art Unit 4164                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661